Exhibit 10.28

 

AGREEMENT

RA-AGI080101RVAD

 

This AGREEMENT, dated as of September 28, 2007 (the “Contract Date”) to be
effective the 1st day of January, 2008 (the “Effective Date”), and entered into
by and between:

 

BRICKELL FINANCIAL SERVICES MOTOR CLUB, INC.

d/b/a

ROAD AMERICA MOTOR CLUB

and

ROAD AMERICA MOTOR CLUB, INC.

7300 Corporate Center Drive, Suite 601

Miami, Florida 33126

 

(hereinafter collectively referred to as “RA”)

and

 

AFFINITY GROUP, INC.

64 Inverness Drive East

Englewood, CO  80112

 

 (hereinafter referred to as “AGI”)

and

 

AFFINITY ROAD AND TRAVEL CLUB, INC.

64 Inverness Drive East

Englewood, CO  80112

 

 (hereinafter referred to as “ART”)

 

--------------------------------------------------------------------------------


 

Recitals

 

WHEREAS, RA provides a variety of motor club services, including roadside
assistance service, utilizing a network of independent towing and service
contractors throughout the United States, Canada and Puerto Rico; and

 

WHEREAS, AGI, through ART, makes available for AGI Members certain programs
which include the dispatching of emergency roadside assistance services, such as
towing, winching, battery assistance, on-site mechanical repairs, tire changes,
tire repair, vehicle fluid delivery and lockout assistance for AGI Member’s
vehicles, including recreational vehicles (RV), as hereinafter defined,
automobiles, motorcycles and other vehicles (collectively, “Services”, and
sometimes referred to individually as a “dispatch” or collectively as
“dispatches”) as generally provided by a network of independent towing and
service providers (commonly referred to as “ISPs”); and

 

WHEREAS, to complement such Services, ART also desires certain customer service
assistance including but not limited to technical assistance services (“Tech
Assist”); concierge services;  administrative and technical support, such as ISP
claims processing, AGI Member data reporting, “Close the Loop Services”, digital
recording services, fax notification; and informational call handling with
respect to Services performed (“Service Support”); and

 

WHEREAS, ART is a registered motor club in each state, province or territory in
which such registration is required, has all licenses and permits, complies with
all federal, state and local laws, rules and regulations governing its business
and services, and is qualified to do business in each state in which it provides
services; and

 

WHEREAS, RA is in the business of providing services such as the Services and
the Service Support, and has agreed to provide the Services and the Service
Support on behalf of ART through its companies and its network of ISPs (the “RA
Network”);

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, the parties agree as follows:

 

1.             Definitions.  For the purpose of this Agreement, the following
definitions shall apply:

 

i.              “AGI Clubs” is defined as “Good Sam Club,” “Coast to Coast,”
“Camping World” and any other recreational vehicle club owned and/or operated by
AGI or any division or subsidiary of AGI, whether on or after the Effective
Date, where the club offers an emergency road service program or programs to its
members

 

2

--------------------------------------------------------------------------------


 

ii.             “AGI Member” is defined as those members of AGI Clubs covered by
this Agreement at any time during the term hereof who are entitled to the
benefits of an emergency road service program for non-commercial vehicles
however and wherever offered by ART.

 

iii.            “Assistance Coordinators” is defined as the individuals employed
and trained by RA to perform the Services from one of RA’s 24-hour Response
Centers.

 

iv.            “Auto” or “Non-Recreational Vehicle” is defined as Automobiles,
Vans, Pick-ups, SUVs, Boat Trailers, 2-Wheel Dollies and Motorcycles.

 

v.             “Auto Claim” is defined as any claim resulting from a disabled
Auto or Non-Recreational Vehicle.

 

vi.            “RV” is defined as the abbreviation for “recreational vehicle”
and applies to any enclosed piece of equipment dually used as a temporary or
full time travel home, used primarily for traveling and recreational personal
pleasure and not in connection with any commercial or business enterprise. 
Specific RV types include but are not limited to self-contained Motor Homes,
Travel Trailers, 5th Wheel Trailers, Pop-up Camping Trailers, Slide-in Truck
Campers, and Conversion Vans.

 

vii.           “RV Claim” is defined as any claim resulting from a disabled RV.

 

viii.          “Call Types” is defined as the four major combinations of
disablement and vehicle types:

 

a.     RV Tow;

b.     RV Roadside (all RV calls other than RV Tow-related calls);

c.     Auto Tow; and

d.     Auto Roadside (all Auto calls other than Auto Tow-related calls).

e.     Information, concierge and tech assist calls

 

ix.            “Close the Loop Services” is defined as the automated dispatch
confirmation process whereby RA contacts the AGI Member after the ETA has
expired to confirm service has been received.

 

x.             “Commercially Reasonable Efforts” is defined as every effort that
a reasonable business entity would make under similar circumstances.

 

xi.            “Covered Services” and/or “Services” is defined as the
disablement of the AGI Member’s vehicle for which assistance may be provided
under the terms and conditions as described in this Agreement.

 

3

--------------------------------------------------------------------------------


 

xii.           “Dedicated Numbers” is defined as the toll-free telephone numbers
owned by AGI or used in support of AGI programs, whereby AGI Members contact RA
for Services.

 

xiii.          “Dispatch” or “Dispatches” is defined as a service by RA to
coordinate 24-hour roadside assistance service through RA’s ISP network for an
AGI Member in accordance with this Agreement.

 

xiv.          “ETA” is defined as the estimated time of arrival of a RA ISP to
the scene of the roadside assistance disablement.

 

xv.           “Good Sam Certification” is defined as the RV Technical and RV
Lifestyle qualification program designed by AGI to assure AGI that all
Assistance Coordinators will be competent in serving AGI Members.

 

xvi.          “ISP” is defined as an Independent Service Provider that is
dispatched by RA to provide 24-hour roadside assistance services to disabled
motorists for Covered Services.

 

xvii.         “IVR” is defined as the automated telephonic method used to
capture AGI Members’ satisfaction with the Services.

 

xviii.        “Network Build Benchmarks” is defined as the benchmarks identified
in Exhibit C attached hereto for the period from the Contract Date to the date
indicated on Exhibit C for the number of qualified vendors with which RA has
entered into a binding contract to provide the Services indicated on Exhibit C.

 

xix.           “No Record Calls” is defined as an episode whereby a caller
contacts RA via AGI’s Dedicated Numbers but the caller can not be confirmed in
the RA database as an AGI Member.

 

xx.            “RA Network” is defined as the ISP network utilized by RA to
perform Services.

 

xxi.           “Repair Facility” is defined as those facilities chosen by RA to
perform disablement repair services on AGI Member’s vehicles.

 

xxii.          “Response Center” is defined as the three (3) call response
centers operated by RA 24 hours per day, 365 days per year and the one (1) call
response center operated by RA’s MAPFRE affiliate, Mexico Asistencia S.A.. de
C.V. for Services to AGI Members traveling in Mexico only

 

xxiii.         “Service Support” is defined as the additional services RA
provides to ART including: concierge services; administrative and technical
support; promotional support; AGI Member data reporting; Close the Loop
Services; digital recording services; remote monitoring; fax notification;
informational call handling; and ISP claims processing.

 

4

--------------------------------------------------------------------------------


 

xxiv.        “Tech Assist” is defined as the technical support assistance
provided by RA dedicated Tech Assist agents within RA’s 24-hour Response Centers
for AGI Members as part of the Services.

 

2.             Responsibilities and Obligations of RA and AGI.

 

a.             RA and AGI, each for itself, warrants and represents to the
other, that to the best of its knowledge, it has the right, power, legal
capacity and authority to enter into and lawfully perform its obligations under
this Agreement, and has obtained the corporate approvals necessary to enter into
this Agreement.

 

b.             RA and AGI, each for itself, warrants and represents to the
other, that to the best of its knowledge, the performance of this Agreement is
not prohibited by and does not violate any law or any order, regulation,
administrative agency or other governmental body having jurisdictions of such
party.

 

c.             RA agrees to provide (directly or through any of (i) its
affiliates, (ii) contract service providers that are a part of the RA Network,
or (iii) other contract service providers that have been approved by AGI) the
Services 24 hours per day, 365 days per year, for AGI Members throughout the
United States, Canada, Mexico, Puerto Rico and the U.S. Virgin Islands in
English, Spanish or French, in accordance to this Agreement and with the
Performance Standards as set forth in Exhibit A attached hereto and by reference
made a part hereof.

 

d.             RA shall utilize Assistance Coordinators to receive and handle
calls from AGI Members via AGI’s Dedicated Numbers, and then coordinate with
ISPs for prompt performance of Services for roadside assistance episodes.  The
Assistance Coordinators shall provide to the ISP appropriate dispatch
information including the AGI Member’s name, call-back telephone number,
Services requested, vehicle and license plate information, breakdown location,
and destination to which RA has determined is the best suitable to repair AGI
Member’s vehicle.  During the dispatch process, RA will confirm for the AGI
Member the name of the ISP; any relevant ISP equipment description; if
applicable, the name of the Repair Facility; and the ETA.

 

e.             RA shall utilize Assistance Coordinators to receive and handle
calls from AGI Members via AGI’s Dedicated Numbers, and then coordinate with
Repair Facility for prompt performance of Services for roadside assistance
episodes.  The Assistance Coordinators shall provide to the Repair Facility
appropriate dispatch information including the AGI Member’s name, call-back
telephone number, Services requested, vehicle and license plate information, and
ETA.  RA will confirm for the AGI Member the name of the Repair Facility and any
other information relevant to the repair.

 

f.              RA and AGI agree that all Assistance Coordinators must be
professional, trained in accordance with the Good Sam Certification courses
provided by AGI, courteous and accurate in their representation of Services.

 

5

--------------------------------------------------------------------------------


 

g.             RA and AGI agree that to be eligible to perform Services for AGI
Members, the Assistance Coordinators must have a minimum of ninety (90) days of
experience as an RA Assistance Coordinator; must meet certain Quality Assurance
scoring and criteria; must be trained in accordance with the Good Sam
Certification Program as developed by AGI, and must pass a Good Sam
qualification exam for each Certification Level before being eligible to service
AGI RV dispatch episodes.  To remain eligible to perform Services for AGI
Members, the Assistance Coordinators must complete and pass a re-certification
process and meet quality and performance scores.

 

h.             AGI will participate in Assistance Coordinator, Supervisor, Team
Lead, Train the Trainer and Tech Assist training and recertification training
and will provide training manuals and materials beneficial to the training
process, including the Good Sam Training Guidelines, as deemed mutually
necessary or beneficial by AGI and RA throughout the term of the Agreement.

 

i.              RA agrees to utilize a mutually acceptable mechanical aptitude
testing procedure for all individuals being considered for employment to provide
Services as an Assistance Coordinator for the Services and such individuals
shall have successfully passed the aptitude testing procedure before being hires
to provide such Services as an Assistance Coordinator.

 

j.              RA and AGI agree that as part of the roadside assistance
dispatch process, AGI Members will be asked if they would like to hold while the
ISP is secured and dispatched or if they would like to provide a phone number
for the RA Assistance Coordinator to utilize to call back and confirm the ISP
and ETA information after the dispatch is completed.

 

k.             As part of the RV roadside assistance dispatch process, RA agrees
to contact the Repair Facility where the AGI Member’s vehicle is to be towed and
confirm availability of repair services for the AGI Member.  The AGI Member will
be asked if they would like to hold while the RA Assistance Coordinator confirms
this information directly with the Repair Facility or if the AGI Member would
like to provide a phone number for the RA Assistance Coordinator to utilize to
call them back after the confirmation is obtained.

 

l.              RA acknowledges that the Dedicated Numbers are AGI’s sole and
exclusive property and RA acquires no right, title or interest in the Dedicated
Numbers. RA further agrees to take such action as is reasonably requested by AGI
to acknowledge such sole and exclusive ownership.  RA further acknowledges that
all charges and fees related to telephony, including long distance charges,
transfer connect feature charges, facility charges, and any other telephone
related expenses are the sole responsibility of RA throughout the term of this
Agreement

 

m.            AGI and RA each agree not to use or allow any of its employees or
sales representatives to use, in any way, the name, logo, trademark, tradename
or other reference of the other

 

6

--------------------------------------------------------------------------------


 

party or its programs or plans without first obtaining written authorization
from such other party.  Such authorization will not be unreasonably withheld and
may be given subject to a license agreement.

 

n.             AGI shall provide to RA, throughout the term of this Agreement,
on a daily, weekly or bi-weekly basis, a report identifying each AGI Member who
is to receive Services.  For each AGI Member, AGI shall provide the following:

 

i.              The AGI Member’s name;

ii.             The AGI Member’s address;

iii.            Make, Model, Year of Covered Vehicle(s), if known;

iv.            The AGI Member’s phone number, if known;

v.             Effective date and term of membership;

vi.            Such other information as the RA shall from time to time
reasonably require in order to perform its obligations hereunder.

 

All information provided by AGI pursuant to this Agreement shall remain the
property of AGI and is subject to the provisions of Section 10 of this
Agreement.

 

p.             RA agrees to process AGI Member data (adds/changes/deletes)
received by RA from AGI accurately within twenty-four (24) business hours of
file receipt, except when extenuating circumstances prevent 24 hour processing,
and then data must be accurately processed within forty-eight (48) business
hours of file receipt.

 

q.             The reports required pursuant to paragraph 2(n) must be submitted
in a format provided by or acceptable to both parties via electronic transfer. 
Each party shall be responsible for the cost of any programming required for its
computer or reporting systems to accomplish the required reporting to the other
party.

 

r.              RA agrees to provide periodic reporting to AGI regarding
customer satisfaction performance, quality assurance performance, and Response
Center performance.  Such reports will be in such format and delivered at such
times as is mutually agreed upon by RA and AGI.

 

s.             AGI will be responsible for all marketing and advertising
expenses for AGI’s sales efforts or campaigns, except that RA will provide
customary and reasonable quantities of existing RA advertising and marketing
materials to AGI free of charge.

 

t.              For all AGI Members sourced through the AGI’s programs, AGI
agrees to provide the AGI Member with the information related to RA’s Services
as part of the AGI Member agreement.   This information shall contain the
information related to the use of the Services that the AGI Member is eligible
to receive including RA’s 24-hour roadside assistance services; concierge
services and Tech Assist services, and a description of coverages and
limitations.  The cost of producing the AGI Member agreements shall be the sole
responsibility of AGI.   AGI agrees that it will not use any information related
to RA’s 24-hour roadside assistance; concierge or Tech Assist

 

7

--------------------------------------------------------------------------------


 

services or which uses the name of RA or the RA logo or trademarks or makes any
reference to RA or to any of RA’s Programs or Plans without first providing to
RA such information relating to such use as is reasonably requested by RA and
then obtaining written authorization from RA.  Such authorization will not be
unreasonably withheld and will be confirmed within five (5) business days of
receipt of the review request.

 

u.             With respect to the performance of its respective obligations
under this Agreement, each party agrees to comply at all times with all
applicable laws rules and regulations as may now or hereinafter be in effect;
provided, however, that neither party shall be in default under this Agreement
unless its failure to so comply has a direct materially adverse affect on the
other party.

 

v.             The resolution of all disputes between AGI Members and RA with
respect to Services will be the responsibility of RA’s Quality Assurance
Department.  The decisions of RA’s Quality Assurance Department will be final
and binding as set forth in the terms and conditions of this Agreement, however,
AGI may elect to disregard RA’s recommendations and reimburse the AGI Member at
AGI’s sole cost and expense.  RA will provide AGI with a monthly report
detailing all Quality Assurance issues related to the AGI roadside assistance
episodes including the date of the episode, the AGI Member’s name, membership
number, nature of the service issue and resolution.

 

w.            For all roadside assistance episodes involving an AGI Member, RA
will contact a qualified ISP who will be promptly dispatched to assist the AGI
Member.  The ISP will respond within RA guidelines as quickly as weather,
traffic or emergency conditions permit (emergency conditions include but are not
limited to Acts of God, police or government direction or control of local ISP
network, flooding, terrorism, rioting and earthquakes).

 

x.             In the event that the Services may not be available in areas
where it would be hazardous for ISPs’ vehicles to travel or where state
providers are exclusively utilized, RA will use Commercially Reasonable Efforts
to assist the AGI Member as necessary for such AGI Member’s particular
situation.

 

y.             All dealer, repair shop and/or store location files furnished by
AGI who comply with RA’s standard ISP requirements and enter into agreement with
RA to be qualified and rated within RA’s ISP network will be loaded and utilized
by RA.  Furthermore, upon request from AGI, RA will link or prioritize preferred
ISPs within its dispatch handling process for AGI programs.  RA will also
accommodate AGI requests to delete or refrain from using any ISP for AGI
programs or AGI Members whose misconduct is adversely impacting AGI, the AGI
Member or the Program.

 

z.             RA shall use Commercially Reasonable Efforts to provide
“Manufacturer Deflection Services” by transferring an AGI Member call for an RV
or Auto vehicle service to the AGI Member’s owner/manufacturer roadside
assistance program after such AGI Member has approved such transfer and the AGI
Member is within the eligibility period to minimize claims expense to AGI for RV
or automotive calls during the

 

8

--------------------------------------------------------------------------------


 

manufacturer coverage term.  If the AGI Member does not want to utilize the
owner/manufacturer roadside program or service is unavailable through that
program, RA will provide the Services to the AGI Member in accordance with this
Agreement.

 

aa.           RA agrees to include digital call recording services for all
Services.  Upon request by AGI, RA agrees to send to AGI via a WAV file,
recorded conversations from any one or more AGI Member service or dispatch
calls.  Furthermore, RA agrees to use its Commercially Reasonable Efforts to
send such WAV file to AGI, as soon as commercially possible, but in no event
more than two (2) business days from the request by AGI.

 

bb.          Damage claims reported by an AGI Member to RA will be responded to
within one (1) business day of receipt, with immediate notification to AGI. 
Damage claims should be reported to RA or AGI within seven (7) days of the
incident for consideration, but may take longer given special circumstances.  RA
will keep AGI notified of the progress of the damage claim until final
resolution is agreed upon by AGI and RA.

 

cc.           RA and AGI agrees that fax notification service will be provided
for each towing and on site mechanical repairs episode performed as part of the
Services under this Agreement.   RA will send a fax to the ISP performing the
Services for the AGI Member as part of the standard dispatch process to confirm
the details of the dispatch episode including:  AGI Member name; year, make and
model of covered vehicle; location of disabled vehicle; destination address for
towing service; confirmation of coverages; and PO number.  Additionally, RA
agrees to transmit a fax notification to the repair facility, dealership or
other vehicle destination point confirming the details identified herein if a
fax number can be obtained from the repair facility or other destination as part
of the dispatch process.

 

dd.          RA agrees that AGI’s management team shall have twenty-four (24)
hour direct access to RA’s supervisory teams in the Response Centers for
immediate resolution of dispatch inquiries or assistance with pending dispatch
and/or escalated calls, as well as information on calls having occurred within
twenty-four (24) hours.

 

ee.           RA agrees to a dispatch guarantee for AGI Members which provides
that all AGI Members shall be afforded roadside assistance services for Services
upon request if the caller contacts RA through a dedicated AGI toll-free number
and their membership is not indicated as expired or cancelled in RA’s database. 
All AGI Members will be afforded some type of coverage, which may include Sign
and Drive service (no expense to the AGI Member for Services); Reimbursement
Service (AGI Members pay for the services directly to the ISP and applies for
reimbursement from AGI only if service is not available through the RA Network
or the AGI Member requests to utilize a specific ISP not contracted with RA and
not able to confirm insurance qualifications at the time of dispatch) or Cash
Call with No Reimbursement (AGI Member pays for service directly at the time of
the episode to the ISP) if the service is not covered as part of their AGI
membership plan.  AGI agrees that AGI will be responsible for payment of the
Dispatch

 

9

--------------------------------------------------------------------------------


 

Fee to RA for all episodes whereby RA provided dispatch assistance to an AGI
Member in accordance with this Agreement.

 

ff.            RA shall provide automatic dispatch confirmation services (“Close
the Loop Service”) for all AGI roadside assistance episodes. RA will re-contact
the AGI Member, within a timeframe mutually agreeable to RA and AGI, following
the dispatch of Services to confirm that service has been received.  RA advises
the AGI Member at the time of the dispatch that RA’s automated dispatch
confirmation process will contact them to confirm that dispatch has been
completed.  If the AGI Member requests that the Close the Loop Service be
disabled for any reason, the dispatch confirmation service is not provided to
those AGI Members and the service is confirmed by RA directly with the ISP
performing the Service for the disablement.  RA’s automated dispatch
confirmation system is automatically re-scheduled to contact the AGI Member
again if service was not rendered at the time of the first Close the Loop
Service attempt.  The Close the Loop system will continue to contact the AGI
Member to confirm service until a positive confirmation of service rendered.

 

gg.          RA and AGI agree that a priority call back or transfer service to a
RA Assistance Coordinator must be available as an automated call-prompt action
as part of the Close the Loop Service for those AGI Members who would like to
speak to an Assistance Coordinator about their episode or confirm failure of
service to arrive within the ETA.

 

hh.          RA agrees that all RA Response Center personnel providing
assistance services for AGI Members in the United States are either full-time or
part-time employees of Brickell Financial Services Motor Club, Inc. dba Road
America Motor Club.  RA further agrees that AGI Members traveling outside of the
United States in countries or territories whereby RA is authorized by AGI to
perform the Services, such Services will be provided by either full-time or
part-time employees of one of RA’s Affiliate Response Centers, as facilitated by
RA’s United States Response Center.

 

ii.             RA and AGI agree that AGI Members who utilize RA’s 24-hour
roadside assistance services will have the ability to participate in an
automated survey to rate their overall service experience as part of the RA
Automated Dispatch Confirm process.  Furthermore, RA agrees to the following:

 

i.              RA has the ability to administer and process AGI Member
Satisfaction Surveys in written, electronic and telephonic formats.

 

ii.             RA agrees to utilize the same survey questions that have been
utilized for the AGI program to date, for at least twelve (12) months from the
AGI program launch with RA to favorably impact the equality of the comparison of
services rendered compared to AGI’s previous months of experience with another
provider.

 

10

--------------------------------------------------------------------------------


 

iii.            RA agrees to send a paper survey to one hundred (100%) percent
of the AGI Members who have utilized the AGI roadside assistance services for at
least the first ninety (90) days of the AGI roadside assistance program through
RA.

 

iv.            RA agrees to send a paper survey to at least ten (10%) percent of
all AGI Members who have utilized the AGI roadside assistance services after the
first ninety (90) days from the program launch with RA.

 

v.             RA agrees to report the results of the surveys received from AGI
Members based upon a reporting schedule and format mutually agreeable to both
companies.

 

vi.            RA agrees that results of any surveys conducted related to RA
Services are utilized to identify areas of continued success or areas where
improvements can be made to increase the overall quality or service experience
by our clients and their AGI Members.  Survey results are provided to each
Department Director; high quality service is recognized and an action plan is
requested from all Directors where services can be improved.  Survey results and
action plans are shared with Affinity program management and results are
tracked.

 

vii.           RA agrees to perform an independent survey of RA ISPs used on all
AGI Member related dispatch episodes.  The survey will be in a format and
frequency mutually agreeable to RA and AGI.

 

jj.             RA agrees to meet or exceed the minimum service levels defined
and mutually agreed upon by both parties for AGI Member satisfaction ratings and
to maintain a focus on continuous improvement processes to increase all
favorable results and high quality of services rendered.

 

kk.           RA agrees if program service satisfaction levels as defined in
this Agreement (Exhibit B) are not met or exceeded for any month (by channel),
an Action Plan will be developed by RA and submitted to AGI within five (5)
business days to be approved by AGI for corrective action by RA.  If the service
levels are again not met by RA at the end of the subsequent thirty (30) day
period, a financial penalty of fifty ($.50) cents per dispatch episode can be
imposed by AGI reducing the total Service Fees due for each subsequent month
until the service levels meet or exceed the minimum service levels required.  In
addition, if service levels are not met for 4 consecutive months, RA’s inability
to meet AGI’s requirements will be considered a material breach of this
Agreement and subject to the terms in Article 5(c)(i).

 

ll.             RA agrees that RA will provide a system for AGI whereby calls
can be

 

11

--------------------------------------------------------------------------------


 

monitored remotely by AGI specifically for both the incoming calls from the AGI
Member, the associated Dispatch calls to prospective ISPs, and general AGI
Member Info Calls.

 

mm.         RA agrees to provide remote viewing capabilities of roadside
assistance episode records for AGI’s Member Service teams and program
management.

 

nn.          RA agrees to provide one experienced, full time, dedicated Program
Manager for the AGI program and at least four (4) experienced, full time,
dedicated technicians for the Tech Assist Response Center services.

 

oo.          RA and AGI agree to a quarterly review process for review of the
overall performance of the AGI program at times and locations mutually agreeable
to both parties.

 

pp.          Upon request of AGI, RA agrees to participate at the following Good
Sam or RV Trade Show events.  Additional RV, Good Sam or AGI events will also be
considered and mutually agreed upon by both parties for RA participation.

 

i.              The Rally.

ii.             Quartzsite RV Show

iii.            Major Tow Show

iv.            RV Industry Annual Convention

 

3.             Relationship of Parties.

 

a.             AGI shall be deemed as an independent contractor in the
performance of its duties hereunder.  Further, RA and AGI acknowledge and agree
that the relationship arising from this Agreement does not constitute or create
a general agency, joint venture, partnership, employee relationship or franchise
between them.

 

b.             Both parties mutually agree to identify itself as an authorized
representative of the other party only with respect to the Services covered by
this Agreement and shall otherwise identify itself as an independent business.

 

c.             AGI and RA will do nothing to discredit, dishonor, reflect
adversely upon or in any manner injure the reputation of the other.

 

4.             Commencement and Term of Agreement.

 

This Agreement shall be binding on the parties hereto from the Contract Date. 
If the Network Build Benchmarks have been met or exceeded prior to the Effective
Date, the term of this Agreement shall commence at 12:00 A.M. Eastern Standard
Time on the Effective Date and shall expire at 11:59 P.M. Eastern Standard Time
December 31, 2010, unless sooner terminated as hereafter provided.  If the
Network Build Benchmarks have

 

12

--------------------------------------------------------------------------------


 

not been met or exceeded prior to the Effective Date, this Agreement shall
terminate on the Effective Date. 

 

5.             Termination.

 

a.             After the initial three (3) year term of this Agreement, either
party may terminate this Agreement by giving the other party one hundred and
twenty days (120) days written notice, without any reason.  Unless written
notice is provided by either party to the other party at least one hundred and
twenty days (120) days prior to the expiration of the then current term of this
Agreement, this Agreement shall automatically renew for additional successive
terms of one (1) year each from the next succeeding anniversary of the Effective
Date.  The termination or cancellation of this Agreement for any reason shall
not relieve either party from its respective obligations to provide services and
make payments for service commitments and payment obligations incurred prior to
said termination or cancellation.

 

b.             RA may immediately terminate this Agreement upon the occurrence
of any of the following:

 

i.              A violation by AGI of any applicable law, rule or regulation as
may now or hereinafter be in effect which has a direct materially adverse affect
on RA.

 

ii.             In the event AGI fails to promptly remit all funds due to RA in
the manner prescribed herein, RA shall have the right to terminate this
Agreement effective the twentieth (20th) day following written notice to AGI of
such failure.  Termination shall be effective upon the twentieth (20th) day
following written notice, unless AGI remits all funds due RA prior to such
termination date.

 

c.             Either party may terminate this Agreement upon thirty (30) days
written notice of the occurrence of any of the following:

 

i.      The breach of any material part of this Agreement which is not cured
within thirty (30) days of written notice of such material breach from the
non-breaching party.  Such date shall be determined by the postmark on the
envelope delivered to the breaching party.

 

ii.             The assignment or attempted assignment of this Agreement or any
portion of any interest in or any payment due under this Agreement without the
prior written consent of non-assigning party, which consent will not be
unreasonably withheld or delayed.

 

d.             AGI may immediately terminate this Agreement upon the occurrence
of the following:

 

13

--------------------------------------------------------------------------------


 

i.              A violation by RA of any applicable law, rule or regulation as
may now or hereinafter be in effect which has a direct materially adverse affect
on AGI.

 

ii.             Upon the sale, assignment or other transfer of the business of
AGI or any AGI Club, subsidiary, division, or business unit, AGI may terminate
this Agreement with respect to the AGI Club, subsidiary, division, or business
unit sold, assigned or transferred.

 

e.             This Agreement shall automatically terminate without action by
either party in the event of either party being adjudicated bankrupt, becoming
insolvent, or upon the filing by or against either party of a voluntary or
involuntary petition of bankruptcy or the execution by either party of an
assignment of the benefit of creditors, or the appointment of a receiver to
either party.

 

14

--------------------------------------------------------------------------------


 

6.             Compensation.

 

RA and AGI agree to the following Service Fee volume schedule for Services for
AGI in accordance to this Agreement:

 

a.             U.S, Canada, Puerto Rico, US Virgin Islands Dispatch Service Fee
Volume Schedule

 

i.      Auto Claim Dispatch Fee Volume Schedule

 

# of Annual Dispatches

 

Dispatch Fee Per Episode

 

1 – 100,000

 

$

[     ]

 

100,001 – 200,000

 

$

[     ]

 

Over 200,001

 

$

[     ]

 

 

ii.     RV Claim Dispatch Fee Volume Schedule

 

# of Annual Dispatches

 

Dispatch Fee Per Episode

 

1 – 75,000

 

$

[     ]

 

75,001 – 150,000

 

$

[     ]

 

Over 150,001

 

$

[     ]

 

 

b.             Information Call Fee:  service call fee of $[      ]  per
Information Call.

 

c.             Manufacturer Deflection Service Fee:  service call fee of $[     
]  per episode for all calls deflected to the member’s manufacturer roadside
assistance program during the member’s eligibility period for roadside service
through the manufacturer program.

 

d.             Concierge Assistance Service Fees:  service call fee of $[      ]
 per Concierge Assistance call for standard concierge services including the
following services requested specifically by AGI:

 

•      Dealer Locator Services

•      Manufacturer Locator Services

•      Location Services (RV Repair Facilities, RV Parts Facilities and Retail
Stores, Service Facilities, Campgrounds, National Parks, Historic Sites, Fuel
Locations, Dump Station Locations, and other locations of interest to RVers.

•      Restaurant Locator Services

•      Hotel Locator Services

•      Driver’s Valet Services (car rental)

•      Emergency Message Relay Services

 

15

--------------------------------------------------------------------------------


 

•      Directions (Road America shall provide address or turn by turn directions
to AGI Members as required)

 

e.             Tech Assist Service Fee Structure:  Technical Assistance service
(as defined in Exhibit B) for up to [      ]  Tech Assist calls per month
utilizing a minimum of [   ] dedicated Full Time Equivalent Tech Assist agents
has been incorporated into the RV Dispatch Fee and will be performed 24 hours a
day, 7 days a week, at no cost to AGI.  Tech Assistance Calls over the [      ]
call per month maximum will be billed to AGI on a per call basis at a rate of
[    ] dollars ($[      ]) per Tech Assist call.

 

f.              International Service Assistance:   RA will provide 24-hour
roadside assistance services for coverage in Mexico for both Auto and RV
assistance through its MAPFRE affiliate, Mexico Asistencia.  The Mexico roadside
assistance services will be provided on a pass through claims basis based upon
the following dispatch fee structure:

 

i.      Mexico 24-hour Roadside Assistance: $[      ]  (US) per dispatch

 

g.             Dealer Program Dispatch Fees:  RA agrees that the Dispatch Fees
for the AGI Dealer Program will not exceed [  ] dollars ($[      ]) per dispatch
for up to [      ]  dispatches per year.  After [      ]  dispatches per year,
RA agrees to provide a financial analysis of the program to AGI, if necessary,
to demonstrate the need for the Service Fee rate adjustment, including but not
limited to: (a) total number of roadside assistance claims for the Dealer
Program; (b) total cost of roadside assistance claims for the Dealer Program;
(c) total administration expenses for the Dealer Program; and (d) total revenues
received by RA from AGI for the Dealer Program.  The parties shall attempt to
re-negotiate and mutually agree to a Service Fee increase to one of the AGI
Service Fees so that the Dealer Program fees will remain ($[      ]) per episode
or to the Dealer Program Fees.

 

h.             All RA service fees received are deemed earned as received and
are non-cancelable.

 

i.              RA and AGI agree that AGI is responsible for all covered
roadside assistance claim costs, as incurred, associated with this Agreement and
will reimburse RA for all covered services including the Service Fees due per
episode as defined in 6(a).

 

16

--------------------------------------------------------------------------------


 

j.              RA and AGI agree to a Claims Guarantee for the AGI roadside
assistance program that the average claims costs for the program will not exceed
the following average costs incurred by AGI on an annual basis by vehicle type:

 

Service

 

Average Cost per Claim

 

Auto Claim

 

$

[     ]

 

RV claim

 

$

[     ]

 

 

7.             Savings Share Plan.   RA and AGI agree to the following savings
share plan structure:

 

a.             Contract Year 1:   RA and AGI agree to share the claims costs
savings received by AGI [      ]  for the first period (Contract date – December
31, 2008).

 

i.          If the annual average cost per Auto Claim for the period is less
than $[      ]  per claim, RA and AGI will split equally the difference between
the average guaranteed Auto Claim cost and the actual average Auto Claim cost.

 

ii.         If the annual average cost per RV Claim for the period is less than
$[      ]  per claim, RA and AGI will split equally the difference between the
average guaranteed RV Claim cost and the actual average RV Claim cost.

 

b.             Contract Year 2:  RA and AGI agree that RA will be entitled to
[      ]  ([      ] %) percent of the claims costs savings for AGI achieved
during the second contract year.  (January 1, 2009 – December 31, 2009).

 

i.          If the annual average cost per Auto Claim for the second year of the
contract is less than $[      ]  per claim, AGI will reimburse RA for [      ]
 ([      ] %) of the difference between the average guaranteed Auto Claim cost
and the actual average Auto Claim cost.

 

ii.         If the annual average cost per RV Claim for the first year of the
contract is less than $[      ]  per claim, AGI will reimburse RA for [      ]
 ([      ] %) of the difference between the average guaranteed RV Claim cost and
the actual average RV Claim cost.

 

17

--------------------------------------------------------------------------------


 

c.             Contract Year 3 and Thereafter:      RA and AGI agree that RA
will be entitled to [      ]  ([      ] %) percent of the claims costs savings
for AGI achieved during the third contract year and thereafter for the duration
of the AGI / RA contract (January 1, 2010 and beyond).

 

i.          If the annual average cost per Auto Claim for the third year of the
contract and thereafter is less than $[      ] per claim, AGI will reimburse RA
for [      ]  ([      ] %) of the difference between the average guaranteed Auto
Claim cost and the actual average Auto cost.

 

ii.         If the annual average cost per RV Claim for the third year of the
contract is less than $[      ]  per claim, AGI will reimburse RA for [      ]
 ([      ] %) of the difference between the average guaranteed RV Claim cost and
the actual average RV Claim cost.

 

RA and AGI agree that in the event that claims exceed the projected average
claims costs in any contract year, RA will assume the liability for any claims
costs exceeding the projected average claims costs for both Auto Claims and RV
Claims.   Both parties agree that this calculation of average claims cost will
include the manufacturer deflected episodes for the time period as episodes
performed for AGI at a [      ]  ($[      ]) claims cost to AGI.

 

The balance resulting from the Claims Guarantee and/or the Savings Share Plan
will be paid thirty (30) days after the end of every calendar year (beginning
12/31/2008), based on the information on actual invoicing reported to AGI by RA
on a quarterly basis.

 

8.             Reporting.

 

a.                     RA and AGI agree that RA will provide AGI with a summary
invoice for payment of Services (the “Claims Invoice”) according to a bi-monthly
billing and reporting schedule and format mutually agreed upon by both parties. 
The Claims Invoice shall include key dispatch information including date of
episode; AGI Member name; AGI Member number; type of services; cost of service
and comply with AGI’s Network Claims File Format or another mutually agreed upon
format.

 

b.                     RA and AGI agree that RA will provide AGI with a detailed
report of all dispatches performed during the previous period (Call Report)
according to a bi-monthly reporting schedule and format mutually agreed upon by
both parties.  The Call Report shall include key dispatch information including
date of episode; AGI Member name; AGI Member number; type of services; estimated
cost of service if available and comply with AGI’s Network Claims File Format or
another mutually agreed upon format.

 

18

--------------------------------------------------------------------------------


 

c.                     RA and AGI agree that RA will provide real-time early
notification to AGI of AGI Members who are potentially utilizing established
program benefits and services excessively.

 

9.             Dedicated Numbers; Modifications; Invoices.

 

a.                     In accordance with AGI’s requirements, RA shall provide
coverage for all AGI Members who utilize AGI’s Dedicated Numbers for
assistance.  In the event callers do not appear on any AGI Member listing
supplied to RA by AGI as part of the scheduled data transmission (No Record
Calls), RA shall provide the AGI Member with indemnified roadside assistance
service as described herein in Exhibit B, attached hereto and by reference
hereof if RA can reasonably determine the caller is entitled to such Services
and if the caller was not reported as cancelled or whose membership is not
indicated as expired in the RA database.  In the event that the caller does not
appear in a subsequent AGI Member listing supplied electronically to RA by AGI,
the claim cost of the roadside assistance services for these No Record Calls
plus the appropriate Dispatch Service Fee per episode will be included in the
bi-monthly invoice to AGI for Services.  RA will provide a monthly report to AGI
detailing these No Record Calls.

 

b.             AGI and RA agree that throughout the term of this Agreement, AGI
may decide to modify, customize, enhance a Service to be offered by AGI to AGI
Members, or may decide to offer other RA membership programs or services.  RA
and AGI agree that such new programs (including but not limited to the program
benefit descriptions, compensation schedules and other necessary information)
shall be added to and by reference made a part of this Agreement in Exhibit B.

 

c.             RA will invoice AGI:

 

i.      For all dispatch fees corresponding to services paid in the period of
reference.

 

ii.     For all claims paid in the period of reference to ISP’s for the AGI
program.

 

iii.    For all dispatch fees and costs of claims of more than [ ] ([  ]) days
since date of service that have not been invoiced yet by ISP’s.  Cost of claims
for such claims older than [   ] ([   ]) days will be invoiced at an average
cost for the type of service rendered for the preceding three ([  ]) month
period;

 

iv.    For all Service Fees incurred by RA as a result of Services provided
during the then-current billing period:

 

1.             Information Call Fees

2.             Concierge Assistance Service Fees

3.             Tech Assist Service Fees

 

19

--------------------------------------------------------------------------------


 

4.             International Service Assistance Fees

5.             Dealer Program Dispatch Fees

6.             Manufacturer Deflection Service fees.

 

d.             AGI shall pay RA for all valid and undisputed invoiced fees and
cost of claims within twenty (20) days of the date of receipt by AGI of the
invoice. A late fee of one and a half percent (1 ½%) will be applied for all
payments received after twenty (20) days.

 

e.             RA shall supply to AGI such information in the possession of RA
as AGI may from time to time reasonably request with respect to the items for
which AGI is required to reimburse or pay RA in connection with the Services to
be provided by RA hereunder, including copies of supporting information relating
to the costs of such Services or any other costs incurred by RA that are
required to be reimbursed by AGI in accordance with the terms hereof.  AGI shall
have the right from time to time, upon reasonable prior notice, to inspect such
portion of RA’s books and records relating directly to AGI’s Programs as will
allow AGI to verify the correctness of the amounts that AGI is required to pay
RA hereunder.

 

10.           Confidentiality.

 

Each party acknowledges that during the term of this Agreement, it shall have
access to confidential information and trade secrets of the other, including
without limitation, AGI Member lists and information concerning methods of
operations, provider lists, systems, products, and AGI Member information.  Each
party acknowledges and agrees that the foregoing confidential information is
confidential and proprietary.  Each party understands and agrees that the
release of the information of the other party to any third party would cause
irreparable harm to the other party.  Should either party be found to have
violated the confidentiality provision of this Agreement, it will be responsible
for any damages including costs and reasonable attorney’s fees arising out of
the violation. Additionally, RA agrees, for the term of this Agreement and for
five (5) years thereafter, that it will not, directly or indirectly on its own
behalf or on behalf of any third party, without prior written approval from AGI,
solicit AGI Members whose information is provided to RA for membership in an RA
program.

 

11.           Indemnification/Hold Harmless.

 

a.             Each party agrees to indemnify, defend and hold the other party
harmless from any and all acts by the other party which may be unauthorized
hereunder or contrary to the terms and conditions of this Agreement.

 

b.             AGI assumes liability for and agrees to indemnify and hold RA,
its respective successors, assigns and employees harmless, from and against any
and all liabilities, claims, actions, losses, damages, injuries, penalties,
costs, demands, and expenses (including without limitation legal fees) of every
kind and nature imposed on,

 

20

--------------------------------------------------------------------------------


 

incurred by or asserted against RA in any way related to or connected with or
arising out of AGI’s alleged negligent acts or omissions.

 

c.             RA assumes liability for and agrees to indemnify and hold AGI,
its respective successors, assigns and employees harmless, from and against any
and all liabilities, claims, actions, losses, damages, injuries, penalties,
costs, demands, and expenses (including without limitation legal fees) of every
kind and nature imposed on, incurred by or asserted against AGI in any way
related to or connected with or arising from or in any way connected with (i)
the conduct of RA, including, without limitation, its conduct in performing the
services contemplated hereunder, (ii) the failure of RA to perform its duties
pursuant to this Agreement and/or observance of all the terms, covenants and
conditions contained herein, or (iii) any breach of any warranty or
representation on its part made herein.  RA shall also indemnify AGI for and
hold AGI harmless from and against any liability for any acts or omissions of
the actual providers of the service hereunder, when such claim is make by an AGI
Member or a third party (but not by Affinity Group itself) (“Service Provider
Claims”); provided however, that RA’s obligation to indemnify AGI and hold AGI
harmless for Service Provider Claims shall be limited to the insurance coverage
maintained from time to time by RA and actually payable by the insurance company
with respect to each such Service Provider Claim or which would have been paid
had RA maintained the insurance required hereunder.  During the term of this
Agreement, RA shall maintain a minimum of $[   ] of insurance coverage for this
purpose and RA shall cause AGI to be named as an additional insured on such
insurance policy(ies) as may be maintained from time to time by RA providing
coverage to RA for claims by AGI Members alleging liability for the acts or
omissions of any service provider, and RA shall deliver to AGI from time to
time, upon written request therefore by AGI, a certificate evidencing such
insurance naming AGI, its respective successors, assigns and employees harmless,
from and against any and all liabilities, claims, actions, losses, damages,
injuries, penalties, costs, demands, and expenses (including without limitation
legal fees) of every kind and nature imposed on, incurred by or asserted against
AGI in any way related to or connected with or arising out of RA’s breach of the
terms and conditions of this Agreement or RA’s alleged negligent acts or
omissions.

 

d.             Within fifteen (15) business days after receipt by a party
entitled to indemnification under this Section 11 (an “Indemnified Party”) of
notice of the commencement of any investigation, action, claim or proceeding
against it, such Indemnified Party shall, if a claim in respect thereof is to be
“Indemnifying Party”, give the Indemnifying Party written notice of the
commencement thereof.  Failure to timely notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability which it may have to the
Indemnified Party.

 

e.             In case any such action is brought against the Indemnified Party,
and the Indemnified Party notified the Indemnifying Party of the commencement
thereof, the Indemnifying Party will be entitled to participate therein and, to
the extent that it may wish, assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party.  After notice from the Indemnifying
Party of its intention to assume

 

21

--------------------------------------------------------------------------------


 

the defense of an action, the Indemnified Party shall bear the expenses of any
additional counsel obtained by it, and the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 7 for any legal or other
expenses subsequently incurred by such Indemnified Party in connection with the
defense thereof, other than reasonable costs of investigation.  The Indemnified
Party may not settle any action without the written consent of the Indemnifying
Party, and the Indemnifying Party may not settle any action without the consent
of the Indemnified Party.  In either event, consent shall not be unreasonably
withheld.

 

12.           Miscellaneous.

 

a.             Assignment.  Neither AGI nor RA shall assign or transfer any
rights or duties under this Agreement without the prior written consent of the
other party, which consent will not be unreasonably withheld or delayed.

 

b.             Severability.  Should any portion of this Agreement be held
unenforceable or inoperative for any reason, such shall not affect any other
portions of this Agreement, but the remainder shall be as effective as though
such ineffective portion had not been contained herein.

 

c.             Modification.  No alterations or additions to this Agreement
shall be binding unless in writing and signed by both parties, except as herein
otherwise provided.

 

d.             Governing Law.  This Agreement shall be governed in all respects
by the laws of the State of Delaware.

 

e.             Arbitration.  In case of any dispute arising from, or in
connection with the subject matter of this Agreement, including the
interpretation or enforcement of this Agreement, any such dispute shall be
submitted for mediation, and if still unresolved, it shall thereafter be
submitted to binding arbitration in accordance with the rules of the American
Arbitration Association (“AAA”).  The arbitration is to take place before a
panel of three (3) neutral arbitrators, according to the rules of the AAA for
commercial disputes.  The parties may agree that less than three (3) neutral
arbitrators shall hear the dispute.  The parties agree that such arbitration
shall take place in Englewood, Colorado, if AGI is initiating arbitration, or
Miami-Dade County, Florida, if RA is initiating arbitration.  The arbitrators
shall have authority to decide all issues arising in connection with the
interpretation, enforcement or subject matter of this Agreement, and shall
further have the power to award declaratory relief, provisional relief in the
nature of injunctions and attachments and all other remedies available at law or
in equity, including the award of legal fees and costs to the prevailing party
but excluding consequential, punitive and exemplary damages.  The arbitration
award may be confirmed and entered as a judgment in any state or federal court
in the United States.

 

f.              Articles and Headings.  The paragraph headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation of this Agreement.

 

22

--------------------------------------------------------------------------------


 

g.             Notices.  Any notice, demand, or communication required,
permitted, or desired to be given hereunder, shall be deemed effectively given
when personally delivered or mailed by prepaid certified mail, return receipt
requested, addressed as follows:

 

AGI

Affinity Group, Inc.

64 Inverness Drive East

Englewood, Colorado 80112

Attention: President

 

RA

Road America Motor Club

7300 Corporate Center Drive

Suite 601

Miami, Florida 33126

Attention: President

 

or to such other address, and to the attention of such other person(s) or
officer(s) as either party may designate by written notice.

 

h.             Waiver of Breach.  The waiver by either party of a breach or
violation of any provision of this Agreement shall not operate as, or be
construed to be, a waiver of any subsequent breach of the same or other
provision hereof

 

i.              Enforcement.  In the event either party resorts to legal action
to enforce the terms and provisions of this Agreement, the party ultimately
prevailing shall be entitled to recover all costs of such action (and all
appeals associated therewith) including, without limitation, reasonable
attorneys’ fees.

 

j.              Additional Assurances.  The provisions of this Agreement shall
be self-operative and shall not require further agreement by the parties except
as may be herein specifically provided to the contrary; provided, however, that
at the request of either party, the other shall execute such additional
instruments and take such additional acts as may be necessary to effectuate this
Agreement.

 

k.             Force Majeure.  Neither party shall be liable nor deemed to be in
default for any delay or failure in performance under this Agreement or other
interruption of service or employment deemed resulting, directly or indirectly,
from Force Majeure events including, without limitation, Acts of God, civil or
military authority, acts of public enemy, war, accidents, fires, explosions,
earthquakes, floods, failure of transportation, strikes or other work
interruptions by either party’s vendors undue financial burden, or any similar
or dissimilar cause beyond the reasonable control of either party.

 

23

--------------------------------------------------------------------------------


 

l.              Time of Essence.  Time shall be of the essence with respect to
this Agreement.

 

m.            Entire Agreement.  This Agreement supersedes all previous
contracts and constitutes the entire Agreement between the parties.  Neither
party shall be entitled to any benefits other than those specified herein.  No
oral statements or prior written material not specifically incorporated herein
shall be of any force and effect and no changes in or additions to this
Agreement shall be recognized unless incorporated herein by amendment as
provided herein, such amendment(s) to become effective on the date stipulated in
such amendments.  Each party hereto specifically acknowledges that in entering
into and executing this Agreement, such party relies solely upon the
representations and agreements contained in this Agreement and no others.

 

n.             Restricted Authority.  AGI and RA shall have no authority other
than as expressly granted by this Agreement.  Neither RA nor AGI is authorized
to alter, waive, or modify any of the terms or conditions of any program offered
by the other, or to enter into any agreement or contract on behalf of the other,
or to accept any money on behalf of the other or extend credit for or on behalf
of the other.

 

o.             Counterparts.  This Agreement may be executed in counter parts
and upon the execution by all parties, any one of which may be taken as an
original.

 

p.             Survivorship.  This Agreement shall survive any corporate
mergers, acquisitions, I.P.O. offerings, and change in ownership or corporate
re-structuring of either party.

 

q.             Exclusivity.  RA agrees that for the period of time this
Agreement is in force it shall not, without AGI’s prior written consent,
directly provide motor club services or emergency roadside assistance services,
or target as a client, any other entity engaged primarily in the recreational
vehicle business, including, without limitation, recreational vehicle
manufacturers, recreational vehicle associations or recreational vehicle
marketing companies or other direct competitors of AGI or the AGI Clubs (a
“Competitor”).  Provided, however, that this exclusivity limitation shall not
preclude RA and its affiliated and related companies from providing such
services for RA’s existing clients as of the Contract Date of this Agreement

 

24

--------------------------------------------------------------------------------


 

SIGNED AS OF THE 2nd day of October, 2007 by:

 

 

WITNESS:

 

AFFINITY GROUP, INC.

 

 

 

 

 

 

By:

/s/ Mavis M. Rieck

 

 

By:

/s/ Mark Kupper

 

 

Mavis M. Rieck

 

 

 

Mark Kupper

 

 

 

 

 

 

 

 

WITNESS:

 

 

AFFINITY ROAD AND TRAVEL CLUB
INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mavis M. Rieck

 

 

By:

/s/ Mark Kupper

 

 

Mavis M. Rieck

 

 

 

Mark Kupper

 

 

 

 

 

 

 

 

SIGNED AS OF THE 2nd day of October, 2007 by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

BRICKELL FINANCIAL SERVICES
MOTOR CLUB, INC. d/b/a ROAD
AMERICA MOTOR CLUB

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pena

 

 

By:

/s/ Daniel Garcia Vega

 

 

Pena

 

 

 

Daniel Garcia Vega

 

 

 

 

 

 

 

 

WITNESS:

 

 

ROAD AMERICA MOTOR CLUB, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joy W. Smith

 

 

By:

/s/ Daniel Garcia Vega

 

 

Joy W. Smith

 

 

 

Daniel Garcia Vega

 

 

25

--------------------------------------------------------------------------------